Citation Nr: 1415937	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.  The Veteran had service in the Republic of Vietnam, for which he earned the Vietnam Cross of Gallantry with Palm, the Combat Infantryman Badge, a Bronze Star with V Device, and a Purple Heart, among other awards.

These matters come before the Board of Veterans' Appeals (the Board) from April 2010 and September 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that proceeding has been associated with the claims file.

The Board notes that the record contains no VA Form 9 with respect to the Veteran's claim for COPD.  However, during his hearing the Veteran and his representative averred their intent to appeal the September 2012 rating decision.  See Hearing Transcript, pg. 3.  Thus, the Board considers the Veteran's appeal with respect to that claim perfected.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

Regarding the Veteran's claim of entitlement to service connection for glaucoma, the Board finds that the February 2013 VA examination report is inadequate for rating purposes.  Specifically, the examiner applied an incorrect legal standard in addressing whether the Veteran's glaucoma was related to his in-service injury.  Additionally, the examiner did not address whether the Veteran's glaucoma was otherwise related to service.  Thus, the opinion is inadequate for adjudicating the Veteran's claim.

With respect to the Veteran's claim for COPD, VA is required to provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran has not been afforded a VA examination for his COPD.

In this case, the Veteran's post-service treatment records establish a current diagnosis of COPD.  Additionally, the Veteran had service in the Republic of Vietnam and thus exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Moreover, in his statement received August 3, 2012, the Veteran reported his belief that his COPD was caused by his exposure to Agent Orange.  Therefore, because the record is lacking sufficient competent medical evidence as to whether the Veteran's COPD was caused by or related to service, to include exposure to Agent Orange, the Veteran should be afforded a VA examination.

The Board also notes numerous references in the record to a September 9, 2009 eye examination.  Moreover, the record contains supplemental documents corresponding with an eye exam from that date, including images of both eyes and an N-30-5 Frequency Doubling Technology (FDT) Screening.  It is unclear whether there are outstanding records relating to this examination.  Therefore, the RO should obtain any other documents related to this eye examination not already of record.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of his glaucoma and COPD.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records, to include records pertaining to the September 9, 2009 eye examination.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his COPD.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD is caused by or related to service, to include exposure to herbicides.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Next, forward the Veteran's claims folder to the examiner who conducted the February 2013 VA examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's glaucoma is caused by or related to service, to include his December 1968 injuries.  The examiner should comment on the treatise evidence submitted by the Veteran.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

